UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:000-11071 IMAGE ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Delaware 84-0685613 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20525 Nordhoff Street, Suite 200, Chatsworth, California 91311 (Address of principal executive offices) (Zip code) (818) 407-9100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES þNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ Number of shares outstanding of the issuer’s common stock on August 5, 2011:255,602,133 1 IMAGE ENTERTAINMENT, INC. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited). (a) Consolidated Balance Sheets at June 30, 2011 and March 31, 2011. 4 (b) Consolidated Statements of Operations for the Three Months Ended June 30, 2011 and 2010. 6 (c) Consolidated Statements of Cash Flows for the Three Months Ended June 30, 2011 and 2010. 7 (d) Notes to Consolidated Financial Statements for the Three Months Ended June 30, 2011. 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Defaults Upon Senior Securities. 28 Item 4. Removed and Reserved. 28 Item 5. Other Information. 28 Item 6. Exhibits. 29 SIGNATURES 30 2 Index FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q for the fiscal quarter ended June 30, 2011 (or Quarterly Report) of Image Entertainment, Inc. (or we, us, our, or Image) includes forward-looking statements that involve risks and uncertainties within the meaning of the Private Securities Litigation Reform Act of 1995.Other than statements of historical fact, all statements made in this Quarterly Report are forward-looking, including, but not limited to, statements regarding industry prospects, future results of operations or financial position, and statements of our intent, belief and current expectations about our strategic direction, prospective and future financial results and condition.In some cases, forward-looking statements may be identified by words such as “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” “future,” “intend,” “project” or similar words.Forward-looking statements involve risks and uncertainties that are inherently difficult to predict, which could cause actual outcomes and results to differ materially from our expectations, forecasts and assumptions. All forward-looking statements should be evaluated with the understanding of inherent uncertainty.The inclusion of such forward-looking statements should not be regarded as a representation that contemplated future events, plans or expectations will be achieved.Unless otherwise required by law, we undertake no obligation to release publicly any updates or revisions to any such forward-looking statements that may reflect events or circumstances occurring after the date of this Quarterly Report.Important factors that could cause or contribute to such material differences include those discussed in Part I, Item 1A. “Risk
